DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 08/11/2022. As directed by the amendment: claims 23, 46, 48-50, 53-54, 57-58, and 60 have been amended and claims 55, 56, and 59 have been cancelled.  Thus, claims 23-25, 36-37, 46-54, 57-58, and 60-62 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 6, filed 08/11/2022, with respect to claim objections have been fully considered and are persuasive. The amendments to the claims have overcome the claim objections by correcting minor informalities. The claim objections have been withdrawn. 
Applicant’s arguments, see page 6, filed 08/11/2022, with respect to the USC 112 rejections have been fully considered and are persuasive.  The amendments to the claims 53 and 54 and the cancellations of 55, 56, and 59 overcome the USC 112 rejections. The USC 112 rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claim 23-25, 36-37, 46-54, 57-58, and 60-62 are allowed.
See reasons for allowance in the non-final rejection mailed 05/12/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771